Le Grand, C. J.,
delivered the opinion of this court.
This action was instituted to recover for services alleged to have been rendered by the appellant to the appellee in the ascertaining and naming of a person who was willing, and did, in fact, purchase property from the appellee. It appears from the record that a house and lot in the city of Baltimore was held by trustees for the benefit of certain cestui que trusts, of whom the appellee was one, and that she being anxious to' dispose of the property, one of the trustees applied to the appellant, a broker, to procure a purchaser. This was done with the assent and approbation of the appellee. In pursuance of his authority the appellant applied to J. B. Morris, who expressed a willingness to purchase, provided bank Stock-would be taken in payment. Subsequently to this, the appellee purchased out the interest of the other cestui que trusts, and the appellant was informed that his power to effect a sale was at an end. Afterwards, the appellee sold the property to Morris. On this state of facts the plaintiff claims his right to recover his commission as broker, and the case of Keener vs. Harrod and Brooke, 2 Maryland Rep., 63, is relied upon to support it. . In that case it was held, that in the absence of proof of usage “the. mere fact of the agent having introduced the purchaser to the seller, or disclosed names by which they came together to treat, will not entitle him to compensation; but if it appears that such introduction or disclosure was the foundation on which the negotiation was begun and conducted, and the sale made” the agent was entitled to his compensation.
In the case now before us the authority of the agent was revoked before the sale was effected and after the legal title had passed to the appellee. This circumstance would defeat the claim of the broker unless there was fraud in the appellee in the purchase of the property with the view of immediately selling it to the party mentioned by the broker, and thus availing herself of the information derived from him with the design of avoiding paying for his services. But in the case before us all the prayers expressly disclaim, ail fraud on the, pari *202of the appellee, and put the question simply on privity of contract. We think the county court right in rejecting the prayers, and therefore affirm the judgment.

Judgment affirmed.